Case 6:20-cv-00056-SEH Document 12 Filed 01/13/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION

EVA DIANNE CALDER,

Plaintiff, No. CV 20-56-H-SEH
VS.

ORDER

ANDREW SAUL,
Commissioner of Social Security
Administration,

Defendants.

 

 

Plaintiff Eva Dianne Calder filed Plaintiff's Motion for Summary
Judgment.' The motion does not comply with United States District Court for the
District of Montana Local Rules of Procedure.

ORDERED:

Plaintiff's Motion for Summary Judgment? is DENIED without prejudice

 

' Doc. 10.

2 Doc. 10.
Case 6:20-cv-00056-SEH Document 12 Filed 01/13/21 Page 2 of 2

for failure to comply with local rules. Plaintiff may resubmit the motion in

proper form.

th,
DATED this £3 day of January, 2021.

soon f huchter
SAM E. HADDON
United States District Judge
